Per Curiam.
This is an appeal from a judgment rendered in favor of the plaintiff, and against the defendant, in an action to recover possession of real property. *515The assignments of error in the notice of appeal are as follows: “1. Error of the court, committed at the trial of this cause, in admitting testimony offered by the plaintiff, and objected to by the defendant. 2. Error of the court, committed at the trial of this cause, in excluding testimony offered on behalf of the defendant, and objected to by the plaintiff. 3. Error of the court, committed at the trial of this cause, in giving instructions to the jury and which were excepted to by defendant, and the exception allowed. 4. Other errors apparent upon the face of the record.” Under the rule announced by this court in the recent cases of Herbert v. Dufur, 23 Or. 462 (32 Pac. Rep. 302), and Archbishop v. Hack, 23 Or. 536 (32 Pac. Rep. 402), each of these assignments of error is manifestly insufficient and does not present any question for review in this court, and the judgment of the court below must be affirmed.